DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-21 are pending.
Claims 1-5 and 7-21 have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a coupling element.”  It is unclear whether this is the first or second coupling element of claim 1 or a separate coupling element.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 11, 12, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harcup et al. (GB 2560996 B) (“Harcup”).  Harcup discloses discloses a seat, in particular an aircraft seat, comprising: a seat support structure comprising at least one seat surface (fig. 2) with a seat surface frame (fig. 3: 26-2) and a backrest (fig. 3: 7) with a backrest frame (fig. 3: 32-2) being pivotable relative to the seat surface (fig. 5 at 36); a base support element (figs. 2, 6: 56-1) supporting the seat support structure; and a seat adjustment arrangement comprising: at least one coupling unit (fig. 5: link connecting 53-1 to bottom of seat support frame 30, 39, 58-1) movable relative to the base support element, the at least one coupling unit being configured to connect the seat surface frame and the backrest frame to one another, the at least one coupling unit comprising first (fig. 9: 53-1) and second (fig. 6: 57-1) coupling elements; at least one bearing element (fig. 9: 54-1); and at least one guide element (fig. 9: 55-1) in which the at least one bearing element is movably guided, the first and second coupling elements connecting the seat surface frame and the backrest frame (as shown in figs. 6 and 9), respectively, to the guide element the first and second coupling elements being coupled to each other at the guide element (they are coupled at 54-1), wherein the seat adjustment arrangement is adapted to transfer the seat support structure into a sitting position, a comfort position, and/or a lying position by displacing the bearing element along the guide element (figs. 5-7), and wherein the seat surface frame and the backrest frame are pivoted at a same attachment area relative to each other (fig. 5: 36).
As concerns claim 2, Harcup discloses wherein the seat adjustment arrangement is configured to pivot at least the backrest frame relative to the seat surface frame by displacing the bearing element along the guide element (figs. 5-7).	
As concerns claim 3, Harcup discloses wherein the seat adjustment arrangement is configured to lower or raise at least one front region of the seat surface frame in a vertical direction by displacing the bearing element along the guide element (fig. 6).
As concerns claim 7, Harcup discloses wherein the second coupling element is pivotably fixed to a connecting area provided at a bottom side of the backrest frame, wherein the connecting area is located offset from the attachment area (fig. 6 shows that 57-1 is connected to the backrest below 36).
As concerns claim 8, Harcup discloses wherein the first and second coupling elements are hinged together by the bearing element (they are hinged at bearing element 54-1, fig. 9).
As concerns claim 9, Harcup discloses wherein the bearing element comprises a roller bearing (fig. 9 shows the bearing 54-1 rolls in the guide).
As concerns claim 11, Harcup discloses wherein the first or second coupling elements are articulated to the associated seat surface and backrest frames (each coupling element is pivotally attached to the respective frame element/surface).
As concerns claim 12, Harcup discloses wherein the guide element is formed as a recess in the base support element (55-1 is a recess in the base as shown in fig. 9).
As concerns claim 15, Harcup discloses wherein the seat adjustment arrangement comprises at least one motor unit for converting the seat support structure into the sitting position, the comfort position, or the lying position (Harcup is a motor driven seating arrangement).
As concerns claim 16, Harcup discloses wherein the coupling unit comprises a coupling element (fig. 6: link connecting 53-1 to bottom of seat support frame 30) hingedly coupled to the seat surface frame in the front area that defines a connecting area and connecting the seat surface frame to the guide element, the front area located in a front part of the seat surface frame (the connection to the seat support frame is in the front area/front part of the element).
As concerns claim 17, Harcup discloses wherein the at least one guide element comprises a slot extending only within the front area (as shown in fig. 5).
As concerns claim 20, Harcup discloses installing the seat in an aircraft (it is an aircraft seat).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harcup.  De La Harcup teaches a guide element formed into the base support, but does not teach wherein the guide element is a separate component fixed to the base support.  However, guide elements for rollers fixed to elements and not within them are old and well known in the art and it is considered within the level of ordinary skill in the art, absent the production of a new or unexpected result, to make integral elements separate (See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); MPEP 2144.04(V)(C)).  As such, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to attach a guide element to the base instead of cutting a recess therein, in order to provide a more secure connection or a more economical means for connecting the bearing element.


 Allowable Subject Matter
Claims 4, 18, 19 and 21 are allowed.
Claims 5, 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive.  As discussed with the Applicant’s representative on 5/4/22 and provided in the rejection above, the amended claims do not overcome the Harcup rejection.  Additional amendments were discussed that would present the claims in allowable form, however, no response from the Applicant has been received.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636